NO. 07-10-0489-CR

                             IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                                   JULY 15, 2011
                           ___________________________

                            CARLOS LAMONT FISHER, JR.,

                                                                  Appellant
                                            v.

                                THE STATE OF TEXAS,

                                                                  Appellee
                           ___________________________

               FROM THE 223RD DISTRICT COURT OF GRAY COUNTY;

                    NO. 7369; HONORABLE LEE WATERS, PRESIDING
                             ___________________________

                              Abatement and Remand
                           ___________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

       On July 6, 2011, we granted the State’s agreed Motion to Correct the Reporter’s

Record and ordered the court reporter to file a supplemental record making the changes

approved. However, the court reporter notified this court that he could not certify the

record with the agreed change since the event did not occur at trial and was not part of

the trial record.


       The change requested by the State and agreed to by appellant concerns

defendant’s trial exhibit one, which is several forms filed under the Interstate Agreement
on Detainers Act (IADA). However, according to the State’s motion, not all of the pages

were attached to the forms that were admitted at trial.


       Accordingly, we abate this cause back to the trial court. Upon remand, it is

directed to determine whether the exhibits tendered by the parties and accepted into

evidence at trial are the ones actually included in the record developed by the court

reporter. Should it determine that the exhibits of record accurately reflect those the

parties intended to proffer and it intended to receive, then the trial court shall so inform

this court via pertinent findings. Should it determine that the exhibits received and

included in the reporter’s record differ from those the parties tendered and it intended to

accept, then the trial court shall specify, via pertinent findings, which exhibits they may

be and attach an accurate copy of them to its findings. The latter must then be included

in a supplemental record, which record must then be filed with the clerk of this court on

or before August 15, 2011. Should further time be needed by the trial court to perform

these tasks, then same must be requested before August 15, 2011.


       It is so ordered.


                                                 Per Curiam


Do not publish.




                                             2